Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Claims 1-5, 7-12 and 14-18 are pending.  Claim 1 is amended. Claims 6 and 13 are cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Kawabata at al. (US 2018/0080717, herein “Kawabata”) in view of Lin et al. (US 10,119,766, herein “Lin”), Joshi et al. (US 2011/0000649, herein “Joshi”) and Jui-Yuan (US 6,496,368).
Regarding claim 1, Kawabata discloses: 
a heat dissipation structure (2) (fig. 3) of electronic device [par. 0002], comprising:
a main body (10) having a first heat pipe set (24 plus 24) and a second heat pipe set (24 plus 24) (see annotated fig. 3-KAWABATA, page 3),
the first heat pipe set (24 plus 24) including at least one first heat pipe (24) being perpendicular to a top surface of the main body (10) (the section -24c- is normal to the body -10-) (fig. 3),
the second heat pipe set (24 plus 24) including at least one second heat pipe (24) having a first section (24c) normal to the top surface of the main body (10) and a second section (24a) bent and extending from the first section (24c) in parallel to the top surface of the main body (10) (fig. 3),
a first thermal module (17) having a plurality of first heat dissipation sheets (11) (fig. 3),
the first heat dissipation sheets (11) spaced apart and stacked to form a plurality of first airflow passages (in between fins 11) parallel to the top surface of the main body (10) (fig. 3),

the at least one first heat pipe (24) being received in the at least one first opening (where portion 24c of pipe 24 is received) (fig. 3);

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale

a second thermal module (19) having a plurality of second heat dissipation sheets (13) (fig. 3),
the second heat dissipation sheets (13) spaced apart and stacked to form a plurality of second airflow passages (in between fins 13) (fig. 3).
Although Kawabata does not disclose the plurality of second airflow passages (13’, in between fins -13-, fig. 3) being perpendicular to a top surface of the main body, Kawabata does disclose that cooling devices for electronic components may comprise two thermal fin modules (17, 48) (fig. 5) wherein a first fin thermal module (17) has airflow passages (in between fins -11-) being disposed parallel to a main body (10) and wherein a second fin thermal module (48) has air flow passages (in between fins -42-) being disposed perpendicular to the main body (fig. 5), for the purpose of optimizing heat transfer as compared, for instance, with a cooling device comprising a single fin thermal module -101-, fig. 7B) [par. 0103 and par. 0105, lines 1-4 and 10-21].

the first airflow passages communicated with the second airflow passages (through passages in between fins -12- of module -18-) (fig. 3),
Although Kawabata does disclose the presence of a first fan (cooling air supplier) from the side of the first thermal module (17) towards the heat dissipation structure (2) [par. 0079, lines 1-9, as applies to the embodiment of figure 3] to create a first airflow flowing in a first direction through the first and second airflow passages to dissipate heat from the first heat pipe set (24), the first thermal module (17), the second heat pipe set (24) and the second thermal module (19), and the first direction being parallel to the main body (10).
Kawabata does not disclose:
the at least one second opening extending parallel to the top surface of the main body,
the second section of the at least one second heat pipe being received in the at least one second opening,
a second fan connected with the second thermal module to create a second airflow flowing in a second direction through the second airflow passages to dissipate heat from the second heat pipe set and the second thermal module; and the second direction being normal to the main body; and
a multidirectional fluid impact field defined at the second thermal module above the main body and the first and second airflows flowing through the multidirectional fluid impact field.
It is well known in the art to provide heat dissipation devices with various fin and heat pipe configurations in response to user’s needs. Lin, for instance, also directed to a heat dissipation structure (fig. 5) for an electronic device [abs., line 1], comprising: 
a main body (10) having a first heat pipe set and a second heat pipe set (see annotated fig. 5-LIN page 5),

the second heat pipe set including at least one second heat pipe (20) being perpendicular to a top surface of the main body (10) (see annotated fig. 5-LIN, below), and
a first thermal module (the plurality of fins -30-) having a plurality of first heat dissipation sheets being spaced apart and stacked to form a plurality of first airflow passages parallel to the main surface of the main body (10) (see annotated fig. 5-LIN, below), 
teaches:

    PNG
    media_image2.png
    522
    631
    media_image2.png
    Greyscale

a heat dissipation structure (figs. 6-7) comprising a main body (10) having a first heat pipe set and a second heat pipe set (see annotated fig. 6-LIN, page 6), 
the first heat pipe set including at least one first heat pipe (20) being perpendicular to a top surface of the main body (10) (see annotated fig. 6-LIN, page 6), 
the second heat pipe set including at least one second heat pipe (20) having a first section normal to the main body (10) and a second section bent and extending from the first section in parallel to the top surface of the main body (10) (see annotated fig. 6-LIN, page 6), 

a second thermal module (the plurality of fins -30-) having a plurality of second heat dissipation sheets (30), the second heat dissipation sheets (30) spaced apart and stacked to form a plurality of second airflow passages perpendicular to the top surface of the main body (10) and at least one second opening (where the heat pipes are received) being defined through the second heat dissipation sheets (30) and extending parallel to the top surface of the main body (10), the second section of the at least one second heat pipe (20) being received in the at least one second opening (see annotated fig. 6-LIN, below, and figure 7),
as an obvious variation of the heat dissipation structure of figure 5, according to the user’s heat dissipation requirements. Further, Lin alludes to the possibility of having the heat pipes (20) radially extending in different locations in a staggered relation with respect to one another [col. 5, lines 25-27].

    PNG
    media_image3.png
    436
    645
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into Kawabata the teachings of Lin to have: 

the second section of the at least one second heat pipe being received in the at least one second opening, 
in response to the user’s heat dissipation requirements. Furthermore, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
	The use of fans to increase the airflow volumes available to heat dissipation structures servicing an electronic device to increase the cooling capability of the heat dissipation structures, is known in the art. Joshi, for instance, also directed to a heat dissipation structure (10) for an electronic device [par. 0001, lines 1-2] comprising a vapor chamber main body (20), heat pipes (40) and fins (60), teaches than fans may be complementary positioned to accelerate airflow between fins (60) to increase heat dissipation [par. 0025, lines 8-10]. Joshi also teaches that exact positioning of the fan is application dependent, and may be affected by a number of factors, including but not limited to, the amount of heat to be removed, the volume and velocity of the airflow, and so forth, and that the optimal complementary positioning for a particular application of a fan may be determined empirically [par. 0025, lines 8-16]. Further, Jui-Yan, also directed to a heat dissipation structure for cooling a heat source (figs. 2-4) [abs., lines 1-2] teaches a first fan (23) connected to a thermal module (223) (fig. 3) to create a first airflow flowing in a first direction (from a side of heat sink -22- attracting air into the heat sink -22-) and a second fan (24) connected to the thermal module (223) to create a second airflow in a second direction (from a side of the heat sink -22- attracting air into the heat sink -22-) (fig. 3) as an obvious modification of a heat dissipation structure (22) having a first fan (23) connected to the thermal module (223) (fig. 4) to create  a first flowing in a first direction, and a second fan (24) connected to the thermal module (223) to create a second airflow in a second direction (from top of the heat sink -22- attracting air into the heat sink -22-) (fig. 4) [col. 3, lines 21-23 and col. 3, lines 41-47] for the purpose of optimizing a desired heat transfer [col. 3, lines 25-27].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Kawabata the teachings of Joshi and Jui-Yan to have: 

a multidirectional fluid impact field defined at the second thermal module (upon modification with the second fan of Joshi) defined above the main body of Kawabata (fig. 3) and the first and second airflows flowing through the multidirectional fluid impact field (upon modification with Joshi),
in order to optimize heat transfer.
Regarding claim 2, as applies to claim 1, above, Joshi teaches that exact positioning of the fan is application dependent, and may be affected by a number of factors, including but not limited to, the amount of heat to be removed, the volume and velocity of the airflow, and so forth, and that the optimal complementary positioning for a particular application of a fan may be determined empirically [par. 0025, lines 8-16]. Therefore, it would have been obvious to one of skill in the art to have the first airflow flowing from the first thermal module of the combination of Kawabata and Joshi to the second thermal module, while the second airflow flows through the second thermal module to impact the first airflow flowing to the second thermal module.
Regarding claim 7, Kawabata discloses: 
the first heat dissipation sheets (11) and the second heat dissipation sheets (13) being radiating fins (11, 30) [par. 0058].
Regarding claim 8, Kawabata discloses: 
the second section (24a) of the at least one second heat pipe (24) being positioned above the main body (10) and spaced from the main body (10) (see annotated fig. 3-KAWABATA, page 3).
Regarding claim 9, Kawabata discloses:
the first heat pipe set (24 plus 24) further including at least one third heat pipe (one of the heat pipes 14-1) (see figure 4, an obvious modification of the embodiment of figure 3),
the third heat pipe (14-1) having a third section (14a) normal to the main body (10) and a fourth section (14c) bent and extending from the third section (14a) in parallel to the main body (10) (fig. 4). 
Regarding claim 10, Kawabata discloses:
the second heat pipe set (24 plus 24) further including at least one fourth heat pipe (one of the heat pipes 14-1) (see figure 4, an obvious modification of the embodiment of figure 3), normal (section 14b) to the top surface of the main body (10) (fig. 4).
Regarding claim 11, the combination of Kawabata, Lin, Joshi and Jui-Yan does not disclose:
the second heat pipe set further including at least one fifth heat pipe and at least one sixth heat pipe normal to the top surface of the main body, 
a third thermal module being disposed on the fifth heat pipe, a fourth thermal module being disposed on the sixth heat pipe, 
a third fan being connected with the third thermal module to create a third airflow flowing from the third thermal module to the second thermal module, 
a fourth fan being connected with the fourth thermal module to create a fourth airflow flowing from the fourth thermal module to the second thermal module.
It is noted, however, that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, section VI, part B. In this case, duplicating one or more of the second heat pipe, the thermal modules or the fans to have a fifth and a sixth heat pipe, a third thermal module with a third fan, and a fourth thermal module with a fourth fan will further increase the area of heat transfer, increasing the amount of heat transfer. 
Regarding claim 12, the combination of Kawabata, Lin, Joshi and Jui-Yan teaches: 
the first direction of the first airflow being parallel to the main body (Kuwabata, 10) [par. 0079] and the second direction of the second airflow being normal to the main body (upon modification with second fan -24- of Jui-Yuan, fig. 4, attracting air to the heat sink -22- as explained above for claim 1).
Regarding claim 14, Kawabata discloses: 
the at least one first opening (where portion 24c of pipe 24 is received) being a round aperture (fig. 3).



Regarding claim 15, the combination of Kawabata, Lin, Joshi and Jui-Yuan does not disclose: 
the at least one first opening (where portion 24c of pipe 24 is received) being an open ended slot. It is noted, however, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 16, as applies to the rejection of claim 1, above, it is well known in the art to provide heat dissipation devices with various fin and heat pipe configurations in response to a user’s needs. Providing the first thermal module (17) of Kawabata defining at least one aperture (in addition to the first opening) extending parallel to the top surface of the main body (10), and having the fourth section (14c) of the at least one third heat pipe (one of the heat pipes 14-1) being received in the aperture would be obvious to one of skill in the art. Furthermore, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 17, as applies to the rejection of claim 1, above, it is well known in the art to provide heat dissipation devices with various fin and heat pipe configurations in response to a user’s needs. Providing the second thermal module (19) of Kawabata defining at least one aperture (in addition to the second opening) extending perpendicular to the top surface of the main body (10), and having the fourth heat pipe (one of the heat pipes 14-1) being received in the aperture would be obvious to one of skill in the art. Furthermore, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 18, as applies to claim 1, 10 and 17, having a portion of the at least one aperture being an open-ended slot would be a matter of design choice. It is noted, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 




Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being obvious over Lin in view of Kawabata, Joshi and Jui-Yuan.
Regarding claim 1, Lin discloses: 
a heat dissipation structure (figs. 6-7) of electronic device [abs., line 1], comprising:
a main body (10) having a first heat pipe set and a second heat pipe set (see annotated fig. 6-LIN page 6),
the first heat pipe set including at least one first heat pipe (20) being perpendicular to a top surface of the main body (10) (see annotated fig. 6-LIN page 6),
the second heat pipe set including at least one second heat pipe (20) having a first section normal to the top surface of the main body (10) and a second section bent and extending from the first section in parallel to the top surface of the main body (10) (see annotated fig. 6-LIN, page 6),
a first thermal module (the plurality of fins -30-) having a plurality of first heat dissipation sheets (30) (best seen in fig. 7), 
the first heat dissipation sheets (30) spaced apart and stacked to form a plurality of first airflow passages (in between fins -30-) (best seen in fig. 7),
at least one first opening (where horizontal portion of pipe -20- is received) being defined through the first heat dissipation sheets (30) (best seen in fig. 7),
the at least one first heat pipe (20) being received in the at least one first opening (best seen in fig. 7),
a second thermal module (the plurality of fins -30-) having a plurality of second heat dissipation sheets (30) (better seen in fig. 7),
the second heat dissipation sheets (30) spaced apart and stacked to form a plurality of second airflow passages (in between fins -30-) perpendicular to the top surface of the main body (10) (best seen in fig. 7),
at least one second opening (where horizontal portion of pipe -20- is received) being defined through the second heat dissipation sheets (30) and extending parallel to the top surface of the main body (10) (best seen in fig. 7),

Lin does not disclose:
the plurality of first airflow passages being parallel to the top surface of the main body,
the at least one first opening extending perpendicular to the top surface of the main body,
the first airflow passages communicating with the second airflow passages,
a first fan connected with the first thermal module to create a first airflow flowing in a first direction through the first and second airflow passages to dissipate heat from the first heat pipe set, the first thermal module, the second heat pipe set and the second thermal module, and the first direction being parallel to the main body; 
a second fan connected with the second thermal module to create a second airflow flowing in a second direction through the second airflow passages to dissipate heat from the second heat pipe set and the second thermal module; and the second direction being normal to the main body; and
a multidirectional fluid impact field defined at the second thermal module above the main body and the first and second airflows flowing through the multidirectional fluid impact field.
It is well known in the art to provide heat dissipation devices with various fin and heat pipe configurations in response to the user’s needs. In this regard, Lin also discloses a heat dissipation structure (fig. 5) for an electronic device [abs., line 1], comprising: 
a main body (10) having a first heat pipe set and a second heat pipe set (see annotated fig. 5-LIN page 5),
the first heat pipe set including at least one first heat pipe (20) being perpendicular to a top surface of the main body (10) (see annotated fig. 5-LIN, page 5),
the second heat pipe set including at least one second heat pipe (20) being perpendicular to a top surface of the main body (10) (see annotated fig. 5-LIN page 5), and teaches:

as an obvious variation of the heat dissipation structure of figures 6-7, according to the user’s heat dissipation requirements. Further, Lin alludes to the possibility of having the heat pipes (20) radially extending in different locations in a staggered relation with respect to one another [col. 5, lines 25-27].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have:
the plurality of first airflow passages being parallel to the top surface of the main body, and
the at least one first opening extending perpendicular to the top surface of the main body,
in response to the user’s heat dissipation requirements. Furthermore, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
The use of cooling devices for electronic components comprising a first fin thermal module having airflow passages (in between fins) being disposed parallel to a main body and also comprising a second fin thermal module having air flow passages (in between fins) being disposed perpendicular to the main body, wherein the plurality of first airflow passages are disposed in a direction towards the second thermal module and the plurality of second airflow passages are disposed in a direction towards the first thermal module, and wherein the first airflow passages communicate with the second airflow passages, is known in the art. Kawabata, for instance, also directed to a cooling device for an electronic component (figs. 1-2) [par. 0002], comprising:

the second thermal module (18) having a plurality of second airflow passages (12’) perpendicular to a top surface of the main body (18) corresponding to the first thermal module (17) (fig. 1), 
teaches:
the first airflow passages (11’) communicating with the second airflow passages (12’) (clearly seen in fig. 1), 
for the purpose of optimizing heat transfer (as compared, for instance, with a cooling device comprising a single fin thermal module -101-, fig. 7B) [par. 0103 and par. 0105, lines 1-4 and 10-21].
The use of fans to increase the airflow volumes available to heat sinks servicing an electronic device to increase the cooling capability of the heat sinks, is known in the art. Joshi, for instance, also directed to a heat dissipation structure (10) for an electronic device [par. 0001, lines 1-2] comprising a vapor chamber main body (20), heat pipes (40) and fins (60), teaches than fans may be complementary positioned to accelerate airflow between fins (60) to increase heat dissipation [par. 0025, lines 8-10].
Further, Jui-Yan, also directed to a heat dissipation structure for cooling a heat source (figs. 2-4) [abs., lines 1-2] teaches a first fan (23) connected to a thermal module (223) (fig. 3) to create a first airflow flowing in a first direction (from a side of heat sink -22- attracting air into the heat sink -22-) and a second fan (24) connected to the thermal module (223) to create a second airflow in a second direction (from a side of the heat sink -22- attracting air into the heat sink -22-) (fig. 3) as an obvious modification of a heat dissipation structure (22) having a first fan (23) connected to the thermal module (223) (fig. 4) to create  a first flowing in a first direction, and a second fan (24) connected to the thermal module (223) to create a second airflow in a second direction (from top of the heat sink -22- attracting air into the heat sink -22-) (fig. 4) [col. 3, lines 21-23 and col. 3, lines 41-47] for the purpose of optimizing a desired heat transfer [col. 3, lines 25-27].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Lin the teachings of Kawabata, Joshi and Jui-Yan to have: 

a second fan (Joshi, Jui-Yan) connected with the second thermal module (Kawabata) to create a second airflow (Jui-Yan) flowing in a second direction through the second airflow passages (Kawabata) to dissipate heat from the second heat pipe set and the second thermal module; and the second direction being normal to the main body (Lin, as applies to the configuration of the second fan -24- of Jiu-Yan in Jiu-Yan’s figure 4); and
a multidirectional fluid impact field defined at the second thermal module above the main body (Lin) and the first and second airflows (Jui-Yan) flowing through the multidirectional fluid impact field (Lin) (upon modification with Kawabata and Jui-Yan),
in order to optimize heat transfer.
Regarding claim 2, Joshi teaches that exact positioning of the fan is application dependent, and may be affected by a number of factors, including but not limited to, the amount of heat to be removed, the volume and velocity of the airflow, and so forth, and that the optimal complementary positioning for a particular application of a fan may be determined empirically [par. 0025, lines 8-16]. Therefore, it would have been obvious to one of skill in the art to have the first airflow flowing from the first thermal module of the combination of Lin, Joshi and Jui-Yuan to the second thermal module, while the second airflow flows through the second thermal module to impact the first airflow flowing to the second thermal module.
Regarding claim 3, Lin discloses: 
the main body (10) being a vapor chamber [col. 3, lines 25-26],
the main body (10) having a main body chamber (1044) (fig. 3), 
a main body capillary structure (106) being disposed in the main body chamber (1044) and a working fluid being contained in the main body chamber (1044) [col. 3, lines 31-33].
Regarding claim 4, Lin discloses:
the at least one first heat pipe (201) having a first closed end (2013) and a first open end (2014) and a first heat pipe chamber (2016) positioned between the first closed end (2013) and the first open end (2014) (better seen in figs. 2-3, as apply to the embodiment of annotated fig. 6-LIN, page 9), 
the first open end (2014) penetrating through the main body (10) in communication with the main body chamber (1044) (better seen in figs. 3-4, as apply to the embodiment of annotated fig. 6-LIN, page 6), 
whereby the first heat pipe chamber (2016) communicates with the main body chamber (1044) through the first open end (2014) (better seen in figs. 2-3, as apply to the embodiment of annotated fig. 6-LIN, page 6), 
the at least one second heat pipe (201) having a second closed end (2013) and a second open end (2014) and a second heat pipe chamber (2016) positioned between the second closed end (2013) and the second open end (2014) (better seen in figs. 2-3, as apply to the embodiment of annotated fig. 6-LIN, page 6), 
the second open end (2014) penetrating through the main body (10) in communication with the main body chamber (1044) (better seen in figs. 3-4, as apply to the embodiment of annotated fig. 6-LIN, page 6), 
whereby the second heat pipe chamber (2016) communicates with the main body chamber (1044) through the second open end (2014) (better seen in figs. 2-3, as apply to the embodiment of annotated fig. 6-LIN, page 6).
Regarding claim 5, Lin discloses:
a first heat pipe capillary structure (202) being disposed in the first heat pipe chamber (2016) in contact with the main body capillary structure (106) (better seen in figs. 3-4, as apply to the embodiment of annotated fig. 6-LIN, page 6),
the first open end (2014) being formed with a communication hole (105) in communication with the main body chamber (1044) (better seen in figs. 3-4, as apply to the embodiment of annotated fig. 6-LIN, page 6),

the second open end (2014) being formed with a communication hole (105) in communication with the main body chamber (1044) (better seen in figs. 3-4, as apply to the embodiment of annotated fig. 6-LIN, page 6).
Regarding claim 8, Lin discloses: 
the second section of the at least one second heat pipe (20) being positioned above the main body (10) and spaced from the main body (10) (see annotated fig. 6-LIN, page 6).
Regarding claim 9, Lin discloses:
the first heat pipe set further including at least one third heat pipe (20), 
the third heat pipe (20) having a third section normal to the main body and a fourth section bent and extending from the third section in parallel to the main body (20) in contact with the first thermal module (the plurality of fins -30-, fig. 7).
(see annotated fig. 6-LIN, page 6).
Regarding claim 10, Lin discloses:
the second heat pipe set further including at least one fourth heat pipe (20) normal to the top surface of the main body in contact with the second thermal module (the plurality of fins -30-, fig. 7).
(see annotated fig. 6-LIN, page 6).
Regarding claim 11, the combination of Lin, Kawabata, Joshi and Jui-Yan does not disclose:
the second heat pipe set further including at least one fifth heat pipe and at least one sixth heat pipe normal to the top surface of the main body, 
a third thermal module being disposed on the fifth heat pipe, a fourth thermal module being disposed on the sixth heat pipe, 
a third fan being connected with the third thermal module to create a third airflow flowing from the third thermal module to the second thermal module, 
a fourth fan being connected with the fourth thermal module to create a fourth airflow flowing from the fourth thermal module to the second thermal module.
MPEP 2144.04, section VI, part B. In this case, duplicating one or more of the second heat pipe, the thermal modules or the fans to have a fifth and a sixth heat pipe, a third thermal module with a third fan, and a fourth thermal module with a fourth fan will further increase the area of heat transfer, increasing the amount of heat transfer. 
Regarding claim 12, the combination of Lin, Kawabata, Joshi and Jui-Yuan teaches: 
the first direction of the first airflow being parallel to the main body (Lin, 10) and the second direction of the second airflow being normal to the main body (upon modification with second fan -24- of Jui-Yuan, fig. 4, attracting air to the heat sink -22- as explained above for claim 1).

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
In page 7, Applicant argues that the rejection of claims 1-5, 8-12 and 14-18 over Lin ‘745 are erroneous.
In response, “Lin ‘745” is a typo in page 10 of the Office Action dated 12/03/2021 that has been corrected in the instant Office Action. The rejection of claims 1-5 and 8-12 as indicated in page 10 of the Office Action dated 12/03/2021, and in page 11 of the instant Office Action is clearly directed to Lin et al. (US 10,119,766).
In pages 7-9, with regard to the rejection over Kawabata, Applicant argues that the Examiner is applying hindsight reasoning and merely picking and choosing features from different references (citing specifically Kawabata’s figure 3 in page 7 and Lin’s figures 5-7 in page 8) without a rationale for why one of ordinary skill in the art would have those references combined.
Examiner respectfully disagrees. First, MPEP 2144.04 VI (C) has clearly held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. In the instant case, the claims call for a device that is a re-arrangement of different components in different locations of an old and known device (a heat dissipation structure consisting on a base plate-type vapor chamber with heat pipes and fins, just like Kawabata’s) without modifying the operation of the structure. Thus, it would have been obvious to one of skill in the art to modify the Kawabata device of Lin teaches that it is old and known in the art (of heat dissipation structures consisting on a base plate-type vapor chamber with heat pipes and fins, just like Lin’s and Kawabata’s) that heat pipes can be arranged extending in different locations with respect to one another (see Lin’s col. 5, lines 25-27) and also teaches in figures 6-7, for instance, the claimed second thermal module having a plurality of fins (30) spaced apart and stacked to form airflow passages perpendicular to the top surface of the main body (10) and at least one second opening being defined through the fins (30) and extending parallel to the top surface of the main body (10) with heat pipes (20) received in the at least one second opening, as being an obvious variation of the heat dissipation structure of figure 5 which depicts the fins and pipes arranged similarly to Kawabata’s example 1 (fig. 7B) cited in Kawabata’s par. 103 and 105, above. What Kawabata and Lin are teaching here is that one of skill in the art would have found it obvious to modify the different arrangements and locations of the components (base, pipes, fins) of the device in order to meet heat dissipation requirements and design constraints without modifying the operation of the device.
In response to the argument that the Examiner is applying hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, there is no knowledge gleaned from the Applicant’s disclosure but directly from the teachings of both Kawabata and Lin, as clearly explained in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763